         Case 1:20-cr-00128-DLC Document 63 Filed 05/07/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                     CR 20-128-BLG-DLC
                       Plaintiff,

  vs.                                                ORDER

  CASSIE ANN RATHIE,

                       Defendant.

        United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendations in this matter on April 22, 2021. (Doc. 62.) Neither party

objects and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

        Judge Cavan recommended this Court accept Defendant Cassie Ann

Rathie’s guilty plea after she appeared before him pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to Counts II and VI of the

Indictment, which charges the crimes of wire fraud in violation of 18 U.S.C.

§ 1343, and aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1).
                                           1
        Case 1:20-cr-00128-DLC Document 63 Filed 05/07/21 Page 2 of 2



      The Court finds no clear error in Judge Cavan’s Findings and

Recommendation and adopts them in full. The Court will defer acceptance of the

Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations (Doc. 62) is

ADOPTED in full. Rathie’s motion to change plea (Doc. 53) is GRANTED and

she is adjudged guilty as charged in Count II and VI of the Indictment.

      DATED the 7th day of May, 2021.




                                         2
